Citation Nr: 18100136
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-14 574
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to service connection for a low back disorder and a bilateral hip disorder, to include as secondary to service-connected Crohns disease, are remanded for a VA examination and medical opinion to determine the nature and etiology of the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran served on active duty from May 1996 to May 2000 and from February 2003 to June 2004, with service in Southwest Asia and additional service in the Army National Guard.
The Veteran contends that he has low back and bilateral hip disorders that are secondary to, or a progression of, service-connected Crohns disease.  He reported that his treating physician told him that his low back and hip disorders were related to Crohns disease.  The Board of Veterans Appeals (Board) notes that an October 2011 private treatment record found the Veteran had back and hip pain secondary to a service injury.  Review of the record also indicates Department of Veterans Affairs (VA) medical treatment for back and hip pain, to include a June 2007 VA X-ray report noting some degenerative disease of the hip joints, January 2009 VA treatment for chronic low back and hip pain assessed as acute back strain, and May 2009 VA treatment for an acute lumbosacral spasm and strain.  As such, there is sufficient evidence to warrant a VA examination in light of evidence indicating current low back and bilateral hip disorders and a relationship between low back and hip pain and Crohns disease.  See McLendon, 20 Vet. App. at 83.  
Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c).

 
The matters are REMANDED for the following actions:
1. Obtain and associate with the file updated VA treatment records dating since December 2012.  
2. After completing any records development, the claims file should then be sent to an examiner to determine whether any low back or bilateral hip disorder present during the period of the claim is related to the Veterans service or service-connected Crohns disease.
Following review of the claims file and examination of the Veteran, the examiner is directed to identify any low back and/or bilateral hip diagnosis present during the period of the claim (since approximately 2011).  
For each low back and/or bilateral hip disorder present during the appeal period, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to active service.
The examiner is also asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back and/or bilateral hip disorder was: 
a)	caused by service-connected Crohns disease; or,
b)	worsened beyond the normal progression as a result of the Veterans service-connected Crohns disease.
In answering the above, the examiner is asked to address the October 2011 private medical record indicating back and hip pain were due to a service injury.
The rationale for all opinions expressed must also be provided.  
3. After completing the requested actions, and any additional actions deemed warranted, the originating agency should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.
 
 
Lana Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel

